Citation Nr: 0408352	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  99-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether the veteran filed a timely appeal of the denial 
of a claim for service connection for muscle strain of the 
left shoulder and neck on the basis that new and material 
evidence had not been submitted to reopen the claim.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for muscle strain of the left shoulder and neck.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Fargo, North 
Dakota.  

In a November 2002 decision, the Board dismissed the 
veteran's claim of whether new and material evidence had been 
submitted to reopen a claim of service connection for muscle 
strain of the left shoulder and neck, holding that the Board 
lacked jurisdiction to decide the appeal on the merits 
because a timely substantive appeal had not been filed with 
respect to a September 1999 rating decision.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

In a February 2004 order, the Court granted the parties' 
Joint Motion to vacate and remand the Board's November 2002, 
decision.  Pursuant to the actions requested in the Joint 
Motion, the issue of whether the veteran filed a timely 
appeal of the denial of service connection for muscle strain 
of the left shoulder and neck on the basis of new and 
material evidence was remanded to the Board for development 
and readjudication consistent with the directives contained 
therein.


FINDINGS OF FACT

1.  In September 1999, the RO issued a decision that denied 
the claim of service connection for muscle strain of the left 
shoulder and neck on the basis that new and material evidence 
had not been submitted to warrant reopening the claim.  That 
same rating action also denied an increased rating for 
degenerative arthritis of the thoracic spine.  The veteran 
was duly notified of the RO's action.

2.  A notice of disagreement was received from the veteran in 
September 1999, addressing only the issue of an increased 
rating for degenerative arthritis of the thoracic spine.

3.  A statement of the case was issued in October 1999 
addressing only the issue of an increased rating for 
degenerative arthritis of the thoracic spine.

4.  A substantive appeal (VA Form 9) was received in December 
1999, appealing the issue of an increased rating for 
degenerative arthritis of the thoracic spine. On that form, 
the veteran took issue with the RO's finding that new and 
material evidence had not been submitted to reopen the claim 
for service connection for muscle strain of the left shoulder 
and neck.

5.  In a May 2001 Board decision, the Board construed the 
statement made in the December 1999 as an notice of 
disagreement to the issue of whether new and material 
evidence had not been submitted to reopen the claim for 
service connection for muscle strain of the left shoulder and 
neck, and remanded that issue for preparation of a statement 
of the case by the RO.

6.  A statement of the case was issued in July 2001, and the 
veteran was informed in an accompanying letter that there was 
a time limit within which to respond.

7.  A substantive appeal was received on July 31, 2002.

8.  By unappealed decision dated in January 1974, the RO 
denied entitlement to service connection for muscle strain of 
the left shoulder and neck.

9.  The Board subsequently denied the veteran's claim for 
service connection in May 1974 (upholding the January 1974 
rating). 

10.  The subsequently received evidence does not bear 
directly and substantially upon the specific matter under 
consideration; is cumulative or redundant of the evidence 
previously of record; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  A timely substantive appeal of the RO's September 1999 
decision has been filed.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.302 (2003).

2.  The Board's May 1974 denial of the claim for service 
connection for muscle strain of the left shoulder and neck, 
is final.  38 U.S.C.A. §§ 7103, 7104, (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  

3.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for muscle 
strain of the left shoulder and neck.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a) Timely Appeal

In a September 1999 decision, the RO denied a claim for an 
increased rating, and determined that new and material 
evidence had not been submitted to warrant reopening the 
claim of entitlement to service connection for muscle strain 
of the left shoulder and neck, and so notified the veteran.  
In September 1999, VA received the veteran's timely filed 
Notice of Disagreement (NOD), addressing only the issue of an 
increased rating for degenerative arthritis of the thoracic 
spine.  In October 1999, the RO issued a Statement of the 
Case (SOC) that only addressed the increased rating issue.  
In December 1999, the veteran filed a substantive appeal (VA 
Form 9), which included a detailed discussion of the new and 
material evidence matter in addition to the increased rating 
issue.

In the May 2001 remand, the Board construed the December 1999 
substantive appeal (VA Form 9) as a notice of disagreement 
with respect to the new and material evidence issue.  In 
light of this determination, the Board then instructed the RO 
to issue an SOC on the new and material evidence issue.  The 
RO issued an SOC on July 20, 2001, which included information 
concerning the time limits for filing a substantive appeal.  
A timely substantive appeal was not submitted.

The veteran's representative issued a written brief 
presentation on March 15, 2002, regarding the new and 
material evidence issue.

By letter of July 10, 2002, the Board informed the veteran 
that he had not filed a substantive appeal and noted that his 
representative had submitted an undated VA Form 646 that 
presented several arguments, which could be collectively 
construed as a substantive appeal.  The veteran was offered 
an opportunity to present argument and request a hearing 
regarding the matter.  The veteran's representative submitted 
a written argument by letter dated July 15, 2002, which the 
Board received on July 31, 2002.  The veteran's 
representative presented several arguments, and submitted a 
completed VA Form 9 dated July 25, 2002.

Subsequent to the RO's July 2002 letter, the Court determined 
that the failure to file a timely substantive appeal from an 
RO decision did not automatically foreclose an appeal, render 
a claim final, or deprive the Board of jurisdiction, 
notwithstanding the provisions of 38 C.F.R. § 20.302(b) 
(2003), unless there was also an indication that the RO 
closed the appeal for failure to file a timely substantive 
appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003).  In the veteran's case, since the RO never treated 
the veteran's appeal as closed, the Board has jurisdiction to 
hear the veteran's claim on the merits.  

(b) New and Material Evidence

The veteran is seeking to reopen his claim for service 
connection for muscle strain of the left shoulder and neck, 
which was previously denied by the Board in a May 1974 
decision.  

The May 1974 Board decision is final.  See 38 U.S.C.A. § 
7103(a) (West 2002).  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 2002); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  However, the 
law and regulations provide that if new and material evidence 
has been presented or secured with respect to a claim, which 
has been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. § 5100 et. seq. (West 2002)  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) 
and 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.  

Nevertheless, the veteran was provided with a statement of 
the case during the pendency of this appeal.  This document 
provided notification of the information and medical evidence 
needed to support a request to reopen a previously denied 
claim, in addition to that, which is necessary to 
substantiate a claim of entitlement to service connection.  
The RO has made reasonable efforts to develop the record, in 
that the service medical records were obtained and associated 
with the claims folder, and they appear to be intact.  Also 
in a July 1999 letter, the RO also informed the veteran that 
the best source of new and material evidence would be 
evidence from doctors who examined him at or about the time 
he served in the military.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO collected medical records from all health care 
providers identified by the veteran.  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  He was given the opportunity to appear and testify 
before a RO hearing officer and/or Veterans Law Judge to 
advance any and all arguments in favor of his claim, but 
declined to do so.  The Board does not know of any additional 
relevant evidence, which is available.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence should be secured by him with respect to his claim 
to reopen, is harmless.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App 
412 (2004). 

Law and Regulations

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West , 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the Board decision dated in 
May 1974.  See Hickson v. West,  12 Vet. App. 247, 251 
(1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Factual Background and Analysis

Service connection was denied for neck and shoulder injuries 
by a January 1974 rating decision.  The evidence of record at 
the time of that decision included service medical records 
showing the veteran was seen in September 1971 complaining of 
right shoulder and neck pain after he overextended those 
muscles.  The impression was strain of the right upper 
extremities.  He was given medication and light duty for a 
week.  In April 1973, he was seen after he twisted his neck 
while wrestling.  The August1973 separation physical 
examination revealed no pertinent pathology.  A December 1973 
VA medical examination report included complaints of left 
shoulder and low back pain.  X-ray studies of the left 
shoulder and cervical spine were normal.  The veteran was 
noted to have Scheuermann's disease of D-7 to D-10 with.  The 
RO concluded in January 1974 that the medical evidence, 
specifically a 1973 VA examination report, showed that the 
currently diagnosed muscle strain of the left shoulder and 
neck was of post service origin.  The Board later denied the 
claim in May 1974, indicating that there was no medical 
evidence to show that muscle strain of the left shoulder and 
neck was incurred during active service.  

Evidence received since the May 1974 Board decision includes 
VA outpatient treatment records dated from 1999 to 2002 which 
show the veteran was treated periodically for chronic left 
shoulder pain.  These records are new because they were not 
previously of record at the time of the prior Board decision.  
However, these records are not material because they are not 
relevant to the issue of whether the veteran incurred muscle 
strain of the left shoulder and neck during active service.  
Therefore, this evidence is not material.  38 C.F.R. 3.156(a) 
(2003).  It merely shows post service treatment without 
opinion as to onset during active service and simply is not 
probative of the question of whether muscle strain of the 
left shoulder and neck was incurred or aggravated in service, 
the pivotal issue underlying the veteran's claim for service 
connection.  The evidence of record in 1974 already 
established left shoulder and neck disabilities.  Hence, this 
evidence does not bear directly and substantially upon the 
specific matter under consideration, and, thus, is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  

The veteran has proffered little in the way of "new" 
evidence as to the claim inasmuch as it only shows ongoing 
treatment for left shoulder pain.  Accordingly, the Board 
finds that new and material evidence has not been received 
with regard to the veteran's claim for service connection for 
muscle strain the left shoulder and neck.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


ORDER

The veteran did file a timely appeal of the denial of a claim 
for service connection for muscle strain of the left shoulder 
and neck on the basis that new and material evidence had not 
been submitted to reopen the claim.

As new and material evidence has not been submitted to reopen 
the claim for service connection for muscle strain of the 
left shoulder and neck, the appeal is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



